                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

CLARENCE ROBINSON                                 §

VS.                                               §                CIVIL ACTION NO. 1:16cv337

UNITED STATES OF AMERICA                          §

                           MEMORANDUM OPINION AND ORDER

       Movant Clarence Robinson, a prisoner confined at the United States Penitentiary in Yazoo

City, Mississippi, proceeding pro se, filed this Motion to Vacate, Set Aside or Correct Sentence
pursuant to 28 U.S.C. § 2255.

                            Factual Background and Prior Proceedings

       On January 12, 1995, following a trial by jury in the United States District Court for the

Eastern District of Texas, movant was found guilty and convicted of conspiracy to escape, in

violation of 18 U.S.C. § 371 (Count 1); escape, in violation of 18 U.S.C. § 751 (Count 2); and

possessing a firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (Count 4).

       On April 20, 1995, the Court sentenced movant to 105 months’ imprisonment for the escape

counts (60 months’ confinement for each count, 45 months of Count 2 to be served consecutively

to the term in Count 1). Additionally, in Count 4, the Court sentenced movant to 240 months’

imprisonment for the Section 924(c) offense, to be served consecutively to the terms in Counts 1

and 2. Further, the terms of imprisonment imposed in this case was ordered to run consecutively to

movant’s imprisonment under any previous state or Federal sentence.

       Movant appealed his criminal convictions and sentences. On December 19, 1996, the United

States Court of Appeals for the Fifth Circuit affirmed the judgment of the district court.

       Next, movant brought the above-styled motion to vacate alleging that his convictions for

escape, conspiracy, aiding and assisting no longer qualify as crimes of violence under the residual



                                                  1
clause of § 924(c). Movant relied on the recent Supreme Court decision in Johnson v. United States,

135 S.Ct. 2551 (2015).

       The court denied movant’s motion to vacate, set aside or correct sentence because the

decision in Johnson did not address the residual clause of § 924(c)(3)(B), nor did it recognize a new

right regarding that residual clause. However, on appeal, the United States Court of Appeals for the

Fifth Circuit determined movant’s § 924(c) conviction, and the associated 240-month sentence of

imprisonment, must be vacated based on the intervening Supreme Court decision in United States

v. Davis, 139 S.Ct. 2319 (2019), and their subsequent determination in United States v. Reece, 938

F.3d 630, 635 (2019), that Davis announced a new rule of constitutional law retroactively applicable
on a first habeas petition. See United States v. Robinson, 2019 WL 5445249 at *1-2 (5th Cir. Oct.

24, 2019). The Government conceded on appeal that movant is entitled to vacatur of his § 924(c)

conviction and the associated sentence. Id. Accordingly, the judgment of the district court was

reversed and remanded to this court for disposition consistent with the opinion.

                                              ORDER

       For the reasons set forth above, it is ORDERED that movant’s motion to vacate, set aside

or correct sentence is GRANTED. Accordingly, it is ORDERED that movant’s conviction pursuant

to 18 U.S.C. § 924(c) in Count 4 of criminal action number 1:94cr40(1), styled United States v.

Robinson, and the associated sentence of 240 months are VACATED. Movant’s convictions and

sentences in Counts 1 and 2 of the same action remain unchanged. A final judgment will be entered

in this case in accordance with this order.

      SIGNED this the 30 day of October, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge



                                                 2
